Case 1:20-cr-20009-BB Document 18 Entered on FLSD Docket 02/21/2020 Page 1 of 2


                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 20-cr-20009-BLOOM

 UNITED STATES OF AMERICA,

        Plaintiff,

 vs.

 LEMON CLARENCE BENTON,

       Defendant.
 ______________________________/

                                              ORDER

        THIS CAUSE is before the Court on the Defendant’s Unopposed Motion to Continue

 Trial, ECF No. [17]. Being fully advised, it is

        ORDERED AND ADJUDGED that the Motion is GRANTED in part. The interests of

 justice served by a continuance outweigh any interest of the public or the Defendant in a speedy

 trial. As a result, the period of delay resulting from this continuance C i.e., from the date the

 Motion was filed, February 20, 2020, to including the date trial commences C is excludable time

 under the Speedy Trial Act. See 18 U.S.C. ' 3161.

        THIS CAUSE is set for Criminal Jury Trial at the Wilkie D. Ferguson, Jr., Courthouse,

 400 North Miami Avenue, Courtroom 10-2, Miami, Florida, during the two-week period

 commencing at 9:00 a.m. on Monday, April 13, 2020, or as soon thereafter as the case may be

 called. A Calendar Call will be held at 1:30 p.m. on Tuesday, April 7, 2020 at the Wilkie D.

 Ferguson Jr., Courthouse, 400 North Miami Avenue, Courtroom 10-2, Miami, Florida. The

 deadline for the tendering of any guilty pleas is set for April 6, 2020. See, e.g., United States v.

 Gamboa, 166 F.3d 1327, 1331 (11th Cir. 1999) (citing United States v. Ellis, 547 F.2d 863, 868

 (5th Cir. 1977)). All Pre-Trial Motions, including Motions to Suppress and Motions in Limine shall

                                                   1
Case 1:20-cr-20009-BB Document 18 Entered on FLSD Docket 02/21/2020 Page 2 of 2


                                                          CASE NO. 20-20009-CR-BLOOM

 be filed with the Court prior to Calendar Call.

        DONE AND ORDERED in Chambers at Miami, Florida, on February 21, 2020.




                                                       ________________________________
                                                       BETH BLOOM
                                                       UNITED STATES DISTRICT JUDGE
 cc:    counsel of record




                                                   2
